Case: 19-12280    Date Filed: 12/12/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12280
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cv-03066-RWS



REGINA BATTLE,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 12, 2019)

Before ROSENBAUM, HULL, and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 19-12280     Date Filed: 12/12/2019   Page: 2 of 3


      Regina Battle, a pro se claimant, appeals the district court’s order affirming

the Commissioner’s denial of her application for supplemental security income.

      We review a Social Security case to determine whether the Commissioner’s

decision is supported by substantial evidence, but we review de novo whether the

correct legal standards were applied. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005). We read “briefs filed by pro se litigants liberally . . . [but] issues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008). “Issues raised in a perfunctory manner, without

supporting arguments and citation to authorities, are generally deemed to be

waived.” N.L.R.B. v. McClain of Ga. , Inc., 138 F.3d 1418, 1422 (11th Cir. 1998).

“[T]his court will not address an argument that has not been raised in the district

court.” Stewart v. Dep’t of Health and Human Servs., 26 F.3d 115, 115 (11th Cir.

1994).

      Here, Battle submitted a three-page brief listing three issues: (1) the district

court failed to “recognize facts/statements” made by the administrative law judge

(“ALJ”); (2) the district court did not allow for a reasonable time to receive her

objections to the magistrate judge’s report and recommendation; and (3) “[t]he

Commissioner failed to address facts in the case.” Battle’s argument section

includes only a conclusory request that this Court “reconsider the past

decision/dismissal” because she has not worked in ten years, and the Social Security


                                          2
              Case: 19-12280     Date Filed: 12/12/2019       Page: 3 of 3


Administration allegedly failed to follow the required five-step decision process.

Battle also provides a conclusion section in which she argues that Nancy Berryhill,

the acting Commissioner, “has a known reputation . . . to go to great lengths to deny

SSI . . . benefits to the deserved and obviously disabled.”

      We must conclude that Battle abandoned her arguments on appeal because

she failed to provide any legal authority, citations to the record, or substantive

arguments in her brief. See Timson, 518 F.3d at 874. Accordingly, we affirm.

      AFFIRMED.




                                          3